Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.  


Allowable Subject Matter
Claims 1-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device comprising: a trench gate MOS transistor device die comprising a source connection, a drain connection, an epitaxial layer, a plurality of gate trenches, and a plurality of source contacts adjacent to the plurality of gate trenches; a body diode; and a SiGe diode; wherein the SiGe diode comprises a SiGe layer integrally arranged on and in direct contact with each of the epitaxial layer, the body diode, and the plurality of source contacts of the MOS transistor device die between the plurality of gate trenches, so that the SiGe diode is electrically connected in parallel with the body diode between a source connection and a drain connection of the MOS transistor device die.										Hayashi et al. (Pub. No.: US 2005/0045892 A1) substantially discloses a semiconductor device comprising:						a planar gate MOS transistor device die comprising a source connection, a drain connection, an epitaxial layer, and a plurality of planar gates (Par. 0179-0180; Fig. 33 – Silicon Carbide MOSFET comprising epitaxial layer 2, base region 53, source region 54, gate insulating film 55, gate electrode 56, source connection 57, drain connection 6); and 					a SiGe diode (Par. 0088, 0179-0180 & 0191; Fig. 33 – diode comprising regions 59 and 2; although this prior art does not explicitly teach that the two said regions form a SiGe diode, it implicitly teaches that it could be a possibility; it mentions in Par. 0191, for example, that the region 59 could be formed of SiGe and region 2 of silicon carbide making the diode a SiGe diode);												wherein the SiGe diode is integrally arranged on the MOS transistor device die between the plurality of planar gates, so that the SiGe diode is electrically connected between a source connection and a drain connection of the MOS transistor device die (Par. 0179-0191; Fig. 33 – portion of the source electrode 59 that is vertically above regions 59, 50 & 54 could be considered as the source connection; drain connection 6).					Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of manufacturing a semiconductor device, the method comprising the steps of: forming a MOS transistor device die comprising a source connection, a drain connection, an epitaxial layer, and a plurality of gate trenches, a plurality of source contacts adjacent to the plurality of gate trenches; a body diode; and a SiGe diode; wherein the SiGe diode comprises a SiGe layer integrally formed on and in direct contact with each of the epitaxial layer, the body diode, and the plurality of source contacts of the MOS transistor device die between the plurality of gate trenches, so that the SiGe diode is electrically connected between a source connection and a drain connection of the MOS transistor device die.										The most relevant prior art reference due to Hayashi et al. (Pub. No.: US 2005/0045892 A1) substantially discloses a method of manufacturing a semiconductor device, the method comprising the steps of:									forming a MOS transistor device die comprising a source connection, a drain connection, an epitaxial layer, and a plurality of planar gates (Par. 0179-0180; Fig. 33 – Silicon Carbide MOSFET comprising epitaxial layer 2, base region 53, source region 54, gate insulating film 55, gate electrode 56, source connection 57, drain connection 6) and a SiGe diode (Par. 0088, 0179-0180 & 0191; Fig. 33 – Silicon Carbide MOSFET comprising drift layer 2, base region 53, source region 54, gate insulating film 55 and gate electrode 56; diode comprising regions 59 and 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 13-20: these claims are allowed because of their dependency status from claim 12.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/12/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812